Citation Nr: 1524205	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

At the March 2015 Board hearing, the Veteran and his representative contended that the Veteran's PTSD symptoms warrant a higher initial evaluation than the 30 percent rating currently assigned.  The Veteran's representative asserted that the evidence of record pertaining to the Veteran's PTSD was not complete.  Specifically, the Veteran's representative mentioned that complete Vet Center records were not reviewed by the RO in rendering a December 2010 statement of the case.

The Board notes that the evidence, to include a February 2015 VA examination report, indicates that the Veteran regularly attends a Vietnam support group at the local Vet Center.  Further, at the hearing, the Veteran testified that he has talked about suicide to other veterans.  Because it does not appear that the Veteran's claims file currently contains complete Vet Center records, which are potentially relevant to the Veteran's claim, the Board finds that updated Vet Center records should be requested on remand, pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

In light of the remand, relevant ongoing VA medical records should also be requested.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and all relevant treatment records, since March 2009, from the Vet Center support group that the Veteran attends. 

2.  After associating the above records with the claims file and after any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

